EXHIBIT 10.6
 
TERMINATION OF LOAN AGREEMENT
 
This Termination of Loan Agreement (“Agreement”) is made this 15th day of
November 2012 between GILLA INC, a Nevada corporation (“Company”) and
CREDIFINANCE CAPITAL CORP., a Delaware corporation (“Noteholder”).


WITNESSETH:


WHEREAS, the Parties entered into the Loan Agreement dated April 15, 2011
(attached hereto as Schedule “A”) in order to provide working capital and other
resources for the business of Company;


WHEREAS, the Parties desire to terminate the Loan Agreement;


NOW, THEREFORE, the parties agree as follows:


1. The Loan.  All amounts owing under the Loan Agreement are now reflected in
the New Loan Agreement  (“New Loan Agreement”) dated November 15, 2012 (attached
hereto as Schedule “B”)


2. The Loan Agreement is hereby terminated with no further responsibilities to
both Parties, other than the New Loan Agreement.  The occurrence of any of the
following shall constitute“Events of Default,” and upon the occurrence of any of
the following Events of Default:  (i) Company shall fail to make any payment of
interest or principal or to perform any obligation hereunder or the Note; (ii)
any warranty, representation, covenant or statement made or furnished to
Noteholder by or in behalf of Company pursuant to this Agreement or the note
shall have been false in any material respect which made or furnished; or (iii)
Company becoming insolvent, filing or subject to a petition under the Bankruptcy
Law by or against Company, or making a general assignment for the benefit of
creditors all as provided in the Note.


3. Governing Law.  The laws of Delaware shall govern the construction of this
Agreement and the rights and duties of the parties hereto except as otherwise
provided.
 
4. Benefit. This Agreement shall inure to the benefit of Noteholder’s successors
and assigns and shall be binding on Company’s successor and assigns.
 
5. Notices.  Unless otherwise specified in writing, the mailing addresses of
both parties of this Agreement shall be as follows:


Company:              Gilla, Inc.
112 North Curry Street
Carson, Nevada 89703
Attention:   Georges Benarroch, President


Noteholder:           Credifinance Capital Corp.
1232 North Ocean Way
Palm Beach FL  33480
Attention:  Georges Benarroch, President
 
 
1

--------------------------------------------------------------------------------

 


Any notice or statement given under this Agreement shall be deemed to have been
given if sent by registered mail addressed to the other party at the address
indicated above or at such other address which shall have been furnished in
writing to the addressor.


IN WITNESS WHEREOF, the parties hereto have caused these presents to be duly
executed as of the day and year first above written.
 

  COMPANY           GILLA, INC.    
A Nevada Corporation
       
 
By:
/s/ Georges Benarroch       Name: Georges Benarroch       Title: President      
   

 
 
NOTEHOLDER:
         
CREDIFINANCE CAPITAL CORP.
   
A Delaware Corporation
       
 
By:
/s/ Georges Benarroch       Name: Georges Benarroch       Title: President      
   

 
 
 
2

--------------------------------------------------------------------------------